Judgment, Supreme Court, New York County (Walter Schackman, J.), entered June 15, 1992, which, inter alia, granted the parties a divorce, awarded defendant primary residential custody of the parties’ two children with joint decision-making power given *319to plaintiff with respect to children’s health, education and welfare, awarded defendant $5,000 a month in maintenance for eight years and $3,500 a month in child support, until the emancipation of each child, awarded defendant exclusive possession of the marital residence, distributed the parties’ marital property, and awarded defendant $50,000 in attorney fees and $5,000 in accountant fees, unanimously modified, without costs, on the law and the facts, to make the maintenance award retroactive to the date of the application therefor and remanding the matter for further proceedings to determine the retroactive amounts due, including credits for interim payments, and otherwise affirmed.
The award for maintenance should have been made retroactive to the date of the first application therefor (Sotiropoulos v Sotiropoulos, 181 AD2d 499). The amount of credit due plaintiff for past payments (see, Berge v Berge, 159 AD2d 960, 961) cannot be determined on this record, particularly given the absence of a decision on defendant’s 1991 motion to hold plaintiff in contempt for failure to make required interim payments, and we remand the matter for that purpose (see, Sotiropoulos v Sotiropoulos, supra). Otherwise, we find no abuse of the court’s discretion as to matters involving equitable distribution, the amount and duration of maintenance, child custody, the amount of child support, and the award of attorney fees. None of the arguments raised by either side '' 'is anything more than his [or her] view of the evidence, which gives this court no reason to disturb the trial court’s exercise of its wide discretion’ ” (Kamen v Kamen, 163 AD2d 58, 58-59, quoting Leider v Otero-Leider, 161 AD2d 277, 278). We have considered the parties’ remaining arguments and find them to be without merit. Concur — Carro, J. P., Wallach, Asch and Nardelli, JJ. [The unpublished order of this Court entered herein on January 4, 1994, is hereby recalled and vacated.]